Citation Nr: 9908491	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  97-19 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for dissection of the 
descending thoracic aorta and hypertension as secondary to a 
service-connected acquired psychiatric disability.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (formerly § 351) for additional disability 
for dissection of the descending thoracic aorta and 
hypertension.

3.  Entitlement to an increased evaluation for depressive 
reaction, currently evaluated at 10 percent disabling.

4.  Entitlement to service connection for post traumatic 
stress disorder (PTSD), to include whether a timely notice of 
disagreement has been filed.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty service from September 1968 
to March 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied entitlement to service connection for a 
dissecting aorta and a claim under the provisions of 
38 U.S.C.A. § 1151.  These two issues were certified to the 
Board.  However, at a hearing before the undersigned Member 
of the Board in Washington, D.C., in January 1999, it became 
apparent that the veteran intended to pursue a claim for an 
increased evaluation for depressive reaction and a claim of 
entitlement to service connection for PTSD.  The first two 
issues will be discussed below, the remaining two issues will 
be discussed only in the REMAND section of this Board 
decision.


FINDING OF FACT

At a Board hearing in January 1999, the veteran expressly 
withdrew the issue of entitlement to service connection for 
dissection of the descending thoracic aorta and hypertension 
as secondary to a service-connected acquired psychiatric 
disability, and the issue of entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 (formerly § 351) 
for additional disability for dissection of the descending 
thoracic aorta and hypertension.


CONCLUSIONS OF LAW

1.  The Board lacks jurisdiction over the issue of 
entitlement to service connection for dissection of the 
descending thoracic aorta and hypertension as secondary to a 
service-connected acquired psychiatric disability since the 
issue has been withdrawn by the veteran from appellate 
status.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 20.200, 20.204 (1998).

2.  The Board lacks jurisdiction over the issue of 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (formerly § 351) for additional disability 
for dissection of the descending thoracic aorta and 
hypertension since the issue has been withdrawn by the 
veteran from appellate status.  38 U.S.C.A. §§ 7104, 7105, 
7108 (West 1991 & Supp. 1998); 38 C.F.R. §§ 20.200, 20.204 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board must dismiss for lack of jurisdiction the issues of 
entitlement to service connection for dissection of the 
descending thoracic aorta and hypertension as secondary to a 
service-connected acquired psychiatric disability, and 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (formerly § 351) for additional disability 
for dissection of the descending thoracic aorta and 
hypertension because they were withdrawn by the veteran from 
appellate consideration.  Specifically, the provisions of 38 
C.F.R. § 20.204(b) provide that a substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  In pertinent part, the provisions of 38 C.F.R. 
§ 20.204(c) state that withdrawal may be by the appellate or 
by his or her authorized representative, except that a 
representative may not withdraw a substantive appeal filed by 
the appellant personally without the express written consent 
of the appellant.

The Board notes that the veteran timely appealed a May 1996 
rating decision on these issues.  However, at a hearing 
before the undersigned Member of the Board, the veteran 
testified as to his desire to withdraw these issues.  
Therefore, the Board finds that he clearly expressed an 
intention to withdraw these issues from further appellate 
consideration.  Thus, the Board lacks jurisdiction over the 
issues of entitlement to service connection for dissection of 
the descending thoracic aorta and hypertension as secondary 
to a service-connected acquired psychiatric disability, and 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (formerly § 351) for additional disability 
for dissection of the descending thoracic aorta and 
hypertension, since the issues have been withdrawn by veteran 
from appellate status.


ORDER

Since the veteran has withdrawn from appellate status the 
claims for entitlement to service connection for dissection 
of the descending thoracic aorta and hypertension as 
secondary to a service-connected acquired psychiatric 
disability, and entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 (formerly § 351) for 
additional disability for dissection of the descending 
thoracic aorta and hypertension, the claims are dismissed by 
the Board for lack of jurisdiction. 


REMAND

At the personal hearing at which the appellant withdrew the 
appeal as to the aforementioned issues, he indicated a desire 
to address the remaining issues.  As the undersigned took 
testimony on those issues, with the caveat that the Board 
might not yet have full appellate jurisdiction, further 
development is now indicated.

With respect to the issue of entitlement to an increased 
rating for depressive reaction, it appears that the veteran 
filed a claim for an increased rating by correspondence dated 
in January 1996.  However, there has been no adjudication of 
the claim and the issue is in need of development.  While the 
Board notes that the veteran underwent VA mental disorder 
examinations in 1997 it appears that the examinations focused 
primarily on the veteran's claimed PTSD.  Based on the 
testimony at the hearing before the undersigned Member of the 
Board, the Board finds that an additional examination is 
warranted in order to clarify the current status of the 
veteran's service-connected neuropsychiatric disability.  In 
addition, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there has been 
recent medical care, and whether there are any additional 
records that should be obtained.  Specifically, the veteran 
testified that he received weekly psychiatric treatment and 
an attempt should be made to associate those records with the 
claims file.  Further, there was also a suggestion that the 
veteran may be receiving Social Security Administration 
benefits.  An attempt should be made to associate those 
records with the claims file, as necessary.

With respect to the issue of service connection for PTSD, 
service connection was denied by January 1998 rating 
decision.  The Board notes that a timely notice of 
disagreement is not associated with the claims file.  As the 
issue of timeliness is itself appealable, that issue is also 
in need of remand.  Specifically, under the appropriate 
regulations, a perfected appeal consists of a timely filed 
Notice of Disagreement in writing and, after a Statement of 
the Case has been furnished, a timely Substantive Appeal.  
38 C.F.R. § 20.200 (1998).  A Substantive Appeal consists of 
a properly completed VA Form 9 or correspondence containing 
the necessary information.  If a Statement of the Case 
addresses several issues, the appeal must either indicate 
that it is being perfected as to all issues or must 
specifically identify the issues appealed.  38 C.F.R. 
§ 20.202 (1998).  Additionally, a veteran may request an 
extension of the 60-day period for filing a Substantive 
Appeal for good cause.  The request for such an extension 
should be in writing and must be made prior to the expiration 
of the time limit for filing the Substantive Appeal. 38 
C.F.R. §§ 20.202, 20.303 (1998).  See also Marsh v. West, 11 
Vet. App. 468 (1998).

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, treatment centers, or 
employers (private, VA or military) who 
have provided him with relevant treatment 
for any neuropsychiatric disability not 
already associated with the claims file.  
After obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital, 
treatment center, or employer specified 
by the veteran to request specifically 
any and all medical or treatment records 
or reports relevant to the above 
mentioned claim.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998). 

2.  As appropriate, the RO should, with 
the veteran's assistance as indicated, 
clarify whether he is receiving Social 
Security Administration disability 
benefits.  If he is, the RO should obtain 
for association with the claims folder, 
the medical and vocational records used 
by the Social Security Administration in 
granting disability benefits to the 
veteran.

3.  Thereafter, and whether additional 
records are received or not, the RO 
should schedule the veteran for a VA 
psychiatric examination.  The examiner 
should, based on sound medical judgment 
and all available medical records, and 
any testing deemed appropriate, determine 
the veteran's current psychiatric status, 
including any diagnoses of a current 
psychiatric disorder.  All indicated 
tests should be accomplished and all 
clinical findings should be reported in 
detail.  The claims folder should be 
provided to the examiner for review prior 
to the examination.  After reviewing the 
claims folder and examining the veteran, 
the examiner is also requested to enter 
an opinion as to the degree of 
occupational and social impairment caused 
solely by the service-connected 
depressive reaction, as compared to any 
nonservice-connected psychiatric or 
medical disabilities.  A Global 
Assessment of Functioning (GAF) score for 
a depressive reaction should also be 
determined, and a full explanation of its 
meaning should be set out.  

4.  The veteran should be advised that 
while the case in on remand status, he is 
free to submit additional evidence and 
argument.  See Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992). 

5.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Court are not 
complied with, an error exists as a 
matter of law for failure to ensure 
compliance.  

Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) (if report does not contain 
sufficient detail, the rating board must 
return the report as inadequate for 
evaluation purposes).  

6.  Thereafter, the RO should 
readjudicate the claim for an increased 
evaluation for depressive reaction, 
currently evaluated at 10 percent.  
Continued consideration should be given 
to the change in the psychiatric criteria 
effective in November 1996, and 
consideration to the former criteria for 
any period during which they may apply 
should also be given.  The RO should also 
readjudicate the issue of entitlement to 
service connection for PTSD, to include 
whether a Notice of Disagreement was 
timely filed, or if otherwise indicated, 
to include whether new and material 
evidence to reopen a claim has been 
received.  

7.  To the extent the benefits sought are 
not granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  This 
document should include the former as 
well as the new rating criteria to the 
extent applicable, and reasons and bases 
for any decision reached.  Thereafter, 
the veteran and his representative should 
be afforded a reasonable opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in these claims.  No action is required 
of the veteran until he is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 
- 3 -


- 3 -


